In a probate proceeding, petitioner Isabel J. Driesen, testator’s daughter by a first marriage, appeals from so much of an order of the Surrogate’s Court, Queens County, dated June 10, 1957, made after a nonjury trial, as dismissed on the merits her petition to vacate the decree of said Surrogate’s Court, made March 24, 1953, admitting testator’s will to probate. The probate decree was sought to be vacated on the ground that the executor, at the time he presented the will for probate and applied for an order to serve the citation by publication upon unknown heirs or distributees, practiced a fraud upon the court by concealing his knowledge of the daughter’s existence. The Surrogate, after a hearing, found no fraud. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.